DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference numbers in Figure 5 contain pilcrows and Figure 5 shares reference numbers with Figure 3, this could lead to confusion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a closure “113” is referenced in Figures 1 and 2 and the annular groove “132d” referenced in Figure 6, do not appear in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 9, line 29 states “Doted”, but should read --Dotted--
Page 12, line 24 reads “which me result”
Appropriate correction is required.
Claim Objections
Claims 2 and 4-6 are objected to because of the following informalities:  
Claim 2 states “a mechanical torque”, but should read --the mechanical torque--.
Claim 4 states “on the one hand”, but should read --on one end--.
Claim 4 states “on the second hand”, but should read --on another end--.
Claim 5 states “a source of energy”, but should read --the energy source--.
Claim 6 states “the source of energy”, but should read --the energy source--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coupling means" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 also recites this limitation and may need to be amended in kind.
Dependent claims 2-9 inherit the same deficiency. 
Claim 7 recites the limitation "said source of energy" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the coupling means" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 11 inherits the same deficiency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US20140371855A1) in view of Sayet (US7011621B2). 
Regarding claim 1, Clement discloses an actuator for a medical device (Paragraph [0001] "a medical device comprising an artificial contractile structure activated by an actuator"), comprising an electromotor (Paragraph [0229] "The electromotor comprised the motor 0816006S from Faulhaber"), a mechanical transmission (Paragraph [0083] “The transmission means may be mechanical, hydraulic, electromechanical or pneumatic.”), and magnetic coupling means arranged for transmitting a mechanical torque from the electromotor to the mechanical transmission when said electromotor is powered by an energy source (Paragraph [0212] "a lead screw 124", "a first magnet 132" "a second magnet 134" Paragraph [0217] "The energy source is in the power supply unit 140 that is connected to the control unit 114 by two electric cables 142" Paragraph [0220] "The control unit is adapted to distribute current to each actuator,"), wherein said electromotor and a first part of the magnetic coupling means kinematically linked to the electromotor are arranged and hermetically sealed in a first casing module (Paragraph [0212] "The motor 118 and the gearhead 120 are placed in a first chamber 128, which is made of titanium and which is hermetically sealed", Figure 4, see below), and wherein said mechanical transmission and a second part of the coupling means kinematically linked to said mechanical transmission are arranged in a second casing module, said first and second casing modules comprising each complementary fastening means, in such a way that said first and second parts of the magnetic coupling means magnetically couple together upon connection of said first and second casing modules (Paragraph [0212] "The motor 118 and the gearhead 120 are placed in a first chamber 128, which is made of titanium and which is hermetically sealed with the second chamber 126 by using the thin titanium wall 130 of the second chamber 126 as a hermetic seal. A first magnet 132 is placed in the first chamber 128 and a second magnet 134 is placed in the second chamber 126, face to face on each side of the hermetic seal 130.").

    PNG
    media_image1.png
    507
    1064
    media_image1.png
    Greyscale


Clement does not disclose said first and second casing modules can be removably connected to each other. Sayet discloses a control box (Figure 13, see below, control box “1300”) as the first hermetically sealed chamber (Col 13, lines 64-65 “These figures illustrate a control box 1300 that is completely sealed”, Claim 1 “a sealed housing for implantation in a patient body;”). and the bore, blind end and connector forming the second casing (Figure 13, see below, Bore "1032", Blind End "1304" Connector "1306"). Sayet further discloses a similar magnetic connection method for the drivetrain (Figure 13, a cylindrical magnet 1324, an annular magnet arrangement 1336), with the second casing removable connected via an internally thread nut, O-ring and externally threaded second end (Col 14, Lines 6-9 "End 1314 of connector 1306 is connected to control box 1300 by means of an O-ring seal 1318 and an internally threaded nut 1320 which is threaded onto threads 1316."). Sayet further discloses the purpose for separating the device into more than one component in column 4, lines 52-67, "Splitting the fluid flow control device and its control box also provides significant advantages. The surgery to implant the fluid flow control device is delicate and 55 involved, whereas the surgery to implant the control box is much less involved as the control box may be implanted in an easily accessible place, just under the skin of the patient. Thus, when any part of the control box fails, the control box may be removed and replaced with a new control box 60 without needing to adjust the fluid flow control device. The replacement of the control box does not therefore need to be done by a specialist surgeon, and may be performed in a large number of hospitals or even physicians’ offices under local anesthetic. The surgery is thus much less traumatic for 65 the patient and may be performed in a location that is convenient for the patient rather than in a hospital that is able to perform specialized urological surgeries”. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Clement, with a device that consists of separating the control device and the mechanical transmission device into two parts that can be removably connected  as taught by Sayet, since such a modification would provide the predictable results of a constriction actuated medical device that is easier to implant and maintain as taught by Sayet.

    PNG
    media_image2.png
    620
    878
    media_image2.png
    Greyscale

Regarding claim 2, Clement discloses the magnetic coupling means comprises a-first and a second magnets respectively arranged in the first and second casing modules as first and second parts of the magnetic coupling means, said first and second magnets being coupled respectively to the electromotor and the mechanical transmission so as to transmit a mechanical torque from the electromotor to the mechanical transmission (Paragraph [0212] "A first magnet 132 is placed in the first chamber 128 and a second magnet 134 is placed in the second chamber 126, face to face on each side of the hermetic seal 130." Paragraph [0213] "The second magnet 134 is placed at the end of the rotating nut 122 facing to the gearhead 120 and the first magnet 132 is placed on a pin at the end of the gearhead 120. When the motor 118 turns, the first magnet 132 rotates and transmits rotation to the second magnet 134 that rotates the nut 122."). 
Regarding claim 3, Clement discloses a gear head is connected to said electromotor, said gear head holding said first part of the coupling means (Paragraph [0213] "the first magnet 132 is placed on a pin at the end of the gearhead 120. When the motor 118 turns, the first magnet 132 rotates").
Regarding claim 4, the mechanical transmission comprises a lead screw cooperating with a nut mounted on said lead screw, said lead screw or said nut being connected on the one hand to said second part of the magnetic coupling means and on the second hand to a driving element for transmitting a driving force to an actuated device (Paragraph [0213] "When the motor 118 turns, the first magnet 132 rotates and transmits rotation to the second magnet 134 that rotates the nut 122. The nut 122 transmits the rotational movement into axial movement of the lead screw 124 and finally the cable in the tube 104 that transmits the force to the corresponding contractile element 100 to close or open it.").
Regarding claim 5, Sayet further discloses the first casing module, discussed supra in Claim 1, comprises a source of energy to power the electromotor (Figure 13, see above, control box “1300” batteries “1332”).
Regarding claim 6, Clement and Sayet both disclose the source of energy comprises an electrical battery (Clement, Paragraph [0114] "In some embodiments, the source of energy comprises at least one implantable rechargeable battery with an implantable antenna and an external battery. Such implantable battery is for example a Lithium-Ion or Lithium Polymer rechargeable battery" and Sayet as discussed supra in Claim 5). 
Regarding claim 9, Sayet further discloses the complementary fastening means of said first and second casing modules, discussed supra in Claim 1, are provided, which the complementary fastening means comprises fastening means are screwing means (Col 14, Lines 6-9 "End 1314 of connector 1306 is connected to control box 1300 by means of an O-ring seal 1318 and an internally threaded nut 1320 which is threaded onto threads 1316."). 
Regarding claim 10, Clement discloses a medical device comprising an actuator and an artificial contractile device comprising a contractile element (Paragraph [0001] "a medical device comprising an artificial contractile structure activated by an actuator") and a flexible transmission (Paragraph [0085] “The cable could be woven out of several cables to be more flexible and to reduce risk in case of cable break.”), said actuator comprising an electromotor, a mechanical transmission, and magnetic coupling means arranged for transmitting a mechanical torque from the electromotor to the mechanical transmission when said electromotor is powered by an energy source (Paragraph [0229] "The electromotor comprised the motor 0816006S from Faulhaber", Paragraph [0083] “The transmission means may be mechanical, hydraulic, electromechanical or pneumatic.” Paragraph [0212] "a lead screw 124", "a first magnet 132" "a second magnet 134" Paragraph [0217] "The energy source is in the power supply unit 140 that is connected to the control unit 114 by two electric cables 142" Paragraph [0220] "The control unit is adapted to distribute current to each actuator,"), wherein said electromotor and a first part of the magnetic coupling means kinematically linked to the electromotor are arranged and hermetically sealed in a first casing module (Paragraph [0212] "The motor 118 and the gearhead 120 are placed in a first chamber 128, which is made of titanium and which is hermetically sealed" Figure 4, see above), and wherein said mechanical transmission and a second part of the coupling means kinematically linked to said mechanical transmission are arranged in a second casing module, said first and second casing modules comprising each complementary fastening means, in such a way that said first and second parts of the magnetic coupling means magnetically couple together upon connection of said first and second casing modules (Paragraph [0212] "The motor 118 and the gearhead 120 are placed in a first chamber 128, which is made of titanium and which is hermetically sealed with the second chamber 126 by using the thin titanium wall 130 of the second chamber 126 as a hermetic seal. A first magnet 132 is placed in the first chamber 128 and a second magnet 134 is placed in the second chamber 126, face to face on each side of the hermetic seal 130."), said flexible transmission being connectable to the mechanical transmission in the second casing module of the actuator (Figure 4, see above, Paragraph [0212] “The tube 104 and its cable are attached to the center of the lead screw 124, along the lead screw axis. The end of the tube 104 and the cable, the lead screw 124 and the nut 122 are placed in a second chamber 126, which is not hermetically sealed.”). 
Clement does not disclose said first and second casing modules can be removably connected to each other. Sayet discloses a control box (Figure 13, see below, control box “1300”) as the first hermetically sealed chamber (Col 13, lines 64-65 “These figures illustrate a control box 1300 that is completely sealed”, Claim 1 “a sealed housing for implantation in a patient body;”). and the bore, blind end and connector forming the second casing (Figure 13, see above, Bore "1032", Blind End "1304" Connector "1306"). Sayet further discloses a similar magnetic connection method for the drivetrain (Figure 13, a cylindrical magnet 1324, an annular magnet arrangement 1336), with the second casing removable connected via an internally thread nut, O-ring and externally threaded second end (Col 14, Lines 6-9 "End 1314 of connector 1306 is connected to control box 1300 by means of an O-ring seal 1318 and an internally threaded nut 1320 which is threaded onto threads 1316."). Sayet further discloses the purpose for separating the device into more than one component in column 4, lines 52-67, "Splitting the fluid flow control device and its control box also provides significant advantages. The surgery to implant the fluid flow control device is delicate and 55 involved, whereas the surgery to implant the control box is much less involved as the control box may be implanted in an easily accessible place, just under the skin of the patient. Thus, when any part of the control box fails, the control box may be removed and replaced with a new control box 60 without needing to adjust the fluid flow control device. The replacement of the control box does not therefore need to be done by a specialist surgeon, and may be performed in a large number of hospitals or even physicians’ offices under local anesthetic. The surgery is thus much less traumatic for 65 the patient and may be performed in a location that is convenient for the patient rather than in a hospital that is able to perform specialized urological surgeries”. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Clement, with a device that consists of separating the control device and the mechanical transmission device into two parts that can be removably connected  as taught by Sayet, since such a modification would provide the predictable results of a constriction actuated medical device that is easier to implant and maintain as taught by Sayet.
Regarding claim 11, Clement discloses said contractile element is adapted to contract a hollow body organ, said contractile element being in a resting position or in an activated position, the activated position being defined by said contractile element constricting the organ and the resting position being defined by said contractile element not constricting the organ, the actuator being configured to exert tensile strength on the flexible transmission to drive the contractile element from its resting position to its activated position and to release said tensile strength to allow said contractile element to come back to its resting position (Claim 88 "Medical device comprising: an artificial contractile structure comprising at least one contractile element adapted to contract an organ, in such way that said contractile element is in a resting or in an activated position, the activated position being defined with said contractile element constricting the organ and the resting position being defined with said contractile element not constricting the organ, at least one actuator comprising at least one electromotor and transmission means linked to the contractile element and designed to transmit to the contractile element a force induced by said electromotor," Paragraph [0119] "The cycle of a contractile element of the invention is that no energy is provided to maintain the contractile element in its resting position, some energy is needed for just a few seconds to move the nut and close the contractile element until its activated position, then no energy is provided to maintain the contractile element in its activated position, and then some energy is needed for just a few seconds to move the nut and open the contractile element until its resting position.").
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US20140371855A1) in view of Sayet (US7011621B2), as applied to claim 1 above, and further in view of Kim (US20070050030A1). 
Regarding claim 7, Clement discloses an electronic control unit electrically connected to said source of energy and said electromotor (Paragraph [0217] "The energy source is in the power supply unit 140 that is connected to the control unit 114 by two electric cables 142" Paragraph [0220] "The control unit is adapted to distribute current to each actuator,"). Sayet discloses the control unit comprises a microprocessor (Col 16, lines 38-41 “Suitable logic circuitry or a microprocessor in the control box permits the translation of these control signals into operating commands for the motor, valves, or other structure in the device.”). Neither Clement nor Sayet explicitly disclose said control unit comprising a memory onto which a computer program is stored for piloting the electromotor. 
Kim teaches that it is known, “the microcontroller 452 can further include a programmable read only memory (PROM) (not shown), a random access memory (RAM) (not shown) and a microprocessor (not shown) for executing program instructions stored in the PROM, processing received data, storing any desired data, controlling the operation of the power source 454, and/or communicating with external devices ( e.g. a monitor and/or controller with keypad)” as set forth paragraph [0079] to explicitly describe the function of microprocess (control unit), since a microprocessor would inherently require programming or instructions to control the actuator and a suitable storage location to store said programming or instructions (memory).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Clement and Sayet, with an explicitly disclosed control unit that comprises a memory storing computer program that enables the control unit’s processor to control the actuator as taught by Kim, since such a modification would provide the predictable results of describing the parts that should be inherently in Clement and Sayet’s devices. 
Regarding claim 8, Clement discloses the control unit comprises wireless transmission means allowing for wireless setting and diagnostics of the control unit and electromotor (Paragraphs [0157-0163],  “The control unit and/or power supply unit includes electronics and software designed to: The control unit and/or power supply unit includes electronics and software designed to: control and adjust the actuator generating the force transmitted to the contractile element, provide control of the actuator from outside the body through wireless connection, optionally recharge the internal battery through wireless connection, control the status of the battery, provide test and diagnosis support for health care professionals, handling of alarm conditions and exceptions.” And paragraph [0166] “The microprocessor can be adjusted via remote control individually for each patient regarding pressure and frequency of opening and closing.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The International Preliminary Report on Patentability for the priority application discloses Goldstein (US5503615A) and Rau (US6176848B1) as anticipating the claim 1 under the broadest reasonable interpretation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        /THADDEUS B COX/Primary Examiner, Art Unit 3791